Citation Nr: 0820040	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-23 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied the 
veteran's August 2002 claim, as amended in October 2002, for 
service connection for PTSD.

In his substantive appeal received by the St. Petersburg, 
Florida, RO in July 2005, the veteran requested a hearing on 
appeal before a Veterans Law Judge at the RO (Travel Board 
hearing).  A VA letter sent to addresses of record, informing 
the veteran that such hearing had been scheduled at the St. 
Petersburg, Florida, RO for March 4, 2008, was not returned.  
However, the veteran failed to appear for the scheduled 
hearing.  The appellant has neither given good cause for his 
failure to appear, nor asked that the hearing be rescheduled; 
therefore, the hearing request is deemed withdrawn.  38 
C.F.R. § 20.704 (2007).

A VA clinician diagnosed the veteran with dysthymia in August 
2003.  A claim for service connection for dysthymia is hence 
inferred and also referred to the RO for appropriate action.  


FINDING OF FACT

The veteran was not in combat and does not have a diagnosis 
of PTSD based upon a verified in-service stressor.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A November 2002 letter provided to the veteran before the 
July 2003 rating decision satisfied the VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
his service connection claim, what the VA would do and had 
done, and what evidence he should provide.  The November 2002 
letter also informed the veteran that it was his 
responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim, 
and asked him to provide any information in his possession.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA medical records have been obtained.  
Additionally, the veteran was provided the opportunity to 
present testimony at a hearing before a Veterans Law Judge in 
March 2008, but he failed to appear.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The veteran contends that he developed PTSD as a result of 
his time in service.  The veteran was diagnosed by VA 
clinicians with PTSD in September 2003, January 2005, March 
2006, and December 2006.  VA clinicians found that the 
veteran did not have PTSD in August 2003 and May 2007.  
Because the majority of the VA clinician's diagnoses showed 
PTSD, and because the veteran is to receive the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence, the Board acknowledges that the 
veteran has PTSD, and notes that the applicable issue is 
whether the veteran was subjected to a qualifying stressor 
while on active duty.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2007).  
In order for a stressor to be sufficient to cause PTSD, (1) 
the veteran must have been exposed to a traumatic event in 
which he experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and (2) the veteran's response must have involved 
intense fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f); Cohen, supra.

In a September 2002 VA Stress Treatment Programs Application 
for Evaluation and Treatment, the veteran was asked to 
"furnish a description of any stressful incidents or events 
that you experienced while in the military."  In response, 
the veteran wrote that "I was assigned to LZ Mary Ann [in 
Vietnam in late 1970 and early 1971]....  In the early part of 
1971, I got an emergency leave home because both of my 
grandfathers pass[ed] away within weeks of each other.  I 
overstayed my leave time but later turned myself in to 
authorities.  When I was sent back to Vietnam, I learned that 
LZ Mary Ann had been overrun by the Vietcong and a lot of 
friends of mine died while I was A.W.O.L.  I feel I let my 
friends down and maybe I could have changed the outcome 
somehow if I was there."  The veteran did not mention any 
other stressors in that application.

In his responses to a June 2004 PTSD questionnaire, the 
veteran wrote that he had faced three stressors during active 
duty.  The first claimed stressor was an automobile accident 
in Vietnam in which the veteran, a passenger assigned to haul 
supplies, injured his right clavicle when the driver lost 
control of their truck during a monsoon.  The second claimed 
stressor was learning that thirty-two of his comrades at 
Firebase Mary Ann in Vietnam had been killed, and eighty-six 
had been wounded, while he had been on emergency leave and, 
subsequently, AWOL.  The third claimed stressor was an attack 
on Firebase Linda in Vietnam, where he was stationed.

Based on the veteran's statements during his diagnosis and 
treatment, the VA clinicians attributed his PTSD to his 
learning about the casualties at Firebase Mary Ann, but not 
to the automobile accident or the encounter at Firebase 
Linda.  For example, a VA clinician noted in September 2003 
that the veteran "was tearful and depressed this am, 
describing PTSD-like symptoms.  Pt. is a Vietnam vet and 
served as a cook on a fire base.  Pt. reports that while he 
was on emergency leave the base [Firebase Mary Ann] was 
attacked and many of his friends and colleagues died.  Pt. 
endorses severe guilt over his survival.  Pt. states that he 
believes things would have been different if he had been 
there.  Pt. believes that he could have prevented the deaths 
and that he is responsible for the death of his friends.  Pt. 
refuses to acknowledge belief as irrational."  The VA 
clinician did not ascribe the veteran's PTSD-like symptoms to 
any other stressor.

Moreover, in a January 2006 VA Clinical Consultation / 
Staffing Note, a VA clinician noted only the trauma of 
learning about the casualties at Firebase Mary Ann, but not 
the two other claimed stressors.  The VA clinician wrote that 
the "[v]et returned to firebase [Mary Ann] to find out 
massacre had occurred while he was away.  Vet reports 
survivor guilt and cowardice for being away."

Furthermore, in a Vet Center Intake form dated March 2006, 
the VA clinician wrote that the veteran "[f]eels intense 
survivors guilt.  States that when he returned to VN from 
family leave in States, found out there had been massacre at 
Mary Ann firebase where vet had been stationed."  Also in 
that form, the VA clinician noted that the veteran had 
undergone two traumatic events: learning that the person who 
took his assigned seat on the plane back to Vietnam had been 
killed when the plane was taxiing down the runway, and 
learning that there had been a massacre at Firebase Mary Ann.  
Later in that form, the VA clinician noted that the veteran 
"holds himself responsible for the death of those men [at 
Firebase Mary Ann] - [the veteran stated that] if I would 
have been there it would have been different."  The VA 
clinician also noted in that form that the veteran had gone 
AWOL for 90 days after his emergency leave following the 
deaths of his two grandfathers, that he had turned himself in 
and was sent to the stockade as a result, and that he now 
felt guilty for letting his men down, and was crying about 
the incident.  The VA clinician described no other stressors.

Similarly, a VA clinician noted in May 2006 that the veteran 
was "extremely teary when discussing Vietnam [and the] 
massacre at [Firebase] Mary Ann.  Feels survivor's guilt.  
States that although his MOS was kitchen supervisor, he 
helped with other duties, ie guarding, unloading ammunition.  
Wonders if things would have turned out differently if he had 
been there (instead of on leave) to guard that night.  Also 
feels guilty about his extended leave."  The VA clinician 
again did not cite to any other stressors experienced by the 
veteran.

Based on the veteran's VA treatment records, the stressor 
underlying the veteran's diagnosis of PTSD is the loss of his 
comrades at Firebase Mary Ann.  Under 38 C.F.R. § 3.304(f), 
this stressor cannot give rise to a claim of PTSD, because 
the veteran was not exposed to a traumatic event in which he 
experienced, witnessed, or was confronted with an event that 
involved actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others.  See 
Cohen, supra.  The veteran was not present at Firebase Mary 
Ann when the assault occurred; therefore, he could not have 
been confronted by the assault, and neither could he have 
experienced nor witnessed it.  Conversely, were the veteran 
to argue that the traumatic event was the act of hearing 
about the death of his comrades, that conversation would also 
not give rise to a claim for PTSD, since the conversation 
itself, as distinct from the incident at the Firebase, did 
not involve actual or threatened death or serious injury, or 
a threat to the physical integrity of self or others.

Because the veteran has failed to present evidence showing 
that his PTSD was caused by his time in service, his claim 
for service connection for PTSD is denied.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for PTSD; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the veteran's claim is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


